
	

114 HR 4858 IH: To provide a declaration of nonnavigability for the central Delaware River, Philadelphia, Pennsylvania, and for other purposes.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4858
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To provide a declaration of nonnavigability for the central Delaware River, Philadelphia,
			 Pennsylvania, and for other purposes.
	
	
		1.Declaration of nonnavigability, central Delaware River, Philadelphia, Pennsylvania
 (a)Area To Be declared nonnavigableSubject to subsection (c), unless the Secretary of the Army finds, after consultation with local and regional public officials (including local and regional public planning organizations), that there are substantive objections, those portions of the Delaware River, bounded by the former bulkhead and pierhead lines that were established by the Secretary of War and successors and described as follows, are declared to be nonnavigable waters of the United States:
 (1)Piers 70 South through 38 South, encompassing an area bounded by the southern line of Moore Street extended to the northern line of Catherine Street extended, including the following piers: Piers 70, 68, 67, 64, 61–63, 60, 57, 55, 53, 48, 46, 40, and 38.
 (2)Piers 24 North through 72 North, encompassing an area bounded by the southern line of Callowhill Street extended to the northern line of East Fletcher Street extended, including the following piers: Piers 24, 25, 27–35, 35.5, 36, 37, 38, 39, 49, 51–52, 53–57, 58–65, 66, 67, 69, 70–72, and Rivercenter.
 (b)Public interest determinationThe Secretary shall make the public interest determination under subsection (a) separately for each proposed project to be undertaken within the boundaries described in subsection (a), using reasonable discretion, not later than 150 days after the date of submission of appropriate plans for the proposed project.
 (c)Limits on applicability; regulatory requirementsThe declaration under subsection (a) shall apply only to those parts of the areas described in subsection (a) that are or will be bulkheaded and filled or otherwise occupied by permanent structures, including marina and recreation facilities. All such work is subject to all applicable Federal statutes and regulations, including sections 9 and 10 of the Act of March 3, 1899 (30 Stat. 1151; 33 U.S.C. 401 and 403), commonly known as the River and Harbors Appropriation Act of 1899, section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			
